Citation Nr: 1623642	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  12-30 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for an enlarged liver.

3.  Entitlement to service connection for depression, to include a decreased feeling of self-worth.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.


REMAND

The Veteran contends that he is entitled to service connection for hepatitis C, an enlarged liver, and depression, to include a loss of self-worth.  The Board finds a remand is warranted so that the Veteran might undergo examinations for the claimed disabilities.

The Veteran's medical records show that he has Hepatitis C, and had infectious hepatitis in service.  The Veteran contends that he developed Hepatitis C in service due to drug use.  To date, the Veteran has not been provided a VA examination.  Although the Veteran's service treatment records do not mention Hepatitis C, the Veteran's belief that the condition began in service necessitates a remand, in order for the Veteran to undergo the necessary examination.

As for the enlarged liver, although the Veteran's medical records do not mention an enlarged liver, an enlarged liver is a common side effect of Hepatitis C.  To date, the Veteran has not been provided a VA examination for that claimed disability.  

Lastly, the Veteran contends that he is entitled to service connection for a loss of self-worth due to the racially derogatory actions of fellow servicemen and superiors while in service.  While a loss of self-worth is not an actual medical condition, it a common symptom of depression, a condition which the Veteran has.  To date, the Veteran has not been provided a VA examination for that claimed disability.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination with an appropriate examiner to determine the nature and etiology of hepatitis C.  The examiner must review the claims file and should note that review in the report.  The examiner should opine whether it is at least as likely as not (50 percent probability or greater) that hepatitis C began in or is related to service or any incident of service.  In providing the opinion, the examiner should consider the hepatitis the Veteran experienced in service, and the fact that the Veteran contends Hepatitis C originated with his drug and alcohol use while in service.  The examiner should opine whether the hepatitis C is most likely (more than 50 percent probability) due to drug abuse.  

2.  Schedule the Veteran for an examination with an appropriate examiner to determine the nature and etiology of the Veteran's enlarged liver.  The examiner must review the claims file and should note that review in the report.  The examiner should opine whether it is at least as likely as not (50 percent probability or greater) that an enlarged liver began in or is related service, or any incident of service, or is caused or aggravated by hepatitis C.  In making that determination, the examiner should consider the hepatitis the Veteran experienced in service, and the Veteran's drug and alcohol use while in service and since service.

3.  Schedule the Veteran for an examination with an appropriate examiner to determine the nature and etiology of any depression and feelings of loss of self-worth.  The examiner must review the claims file and should note that review in the report.  The examiner should also determine whether it is at least as likely as not (50 percent probability or greater) that a mental disorder began in or is related to service or any incident of service.  In making that determination, the examiner should consider the Veteran's statements concerning the racist comments and actions he experienced during service.  The examiner should also opine as to whether any mental disorder found is more likely (more than 50 percent probability) due to drug or alcohol abuse.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

